Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application claims priority from provisional application 63004941 (filed 04/03/2020).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-24, 27-28, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 23 line 1, the phrase "the CORESET resource" has no antecedent basis.  Similar problem appears in claims 27 and 31.
Claim 24 is unclear and ambiguous.  For examiner, it is unclear as to whether this claim is (a) apparatus claim format (e.g. claiming a communication device in the preamble, or (b) a method claim format (e.g. also claiming it in the preamble).  In addition, this claim causes ambiguous because an apparatus would not be enabled without any functional components.  In the event it is claiming an apparatus, applicant is suggested to remove the term “method” in the claim body and recite supporting components in the claim body, e.g. processor and memory.
Claim 28, this claim is unclear and ambiguous.  For examiner, it is unclear and ambiguous as to whether this claim is (a) computer readable medium claim format (e.g. claiming computer readable medium in the preamble, or (b) a method claim format (e.g. also claiming it in the preamble).  In the event it is claiming a computer readable medium, applicant is suggested to remove the terms “method” in the claim body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 21-31 are rejected under 35 U.S.C. 103 as being unpatentable over SUN et al. (US 20210250953 A1, hereinafter SUN), in view of Lee et al. (US 20190222391 A1, hereinafter Lee).

Regarding claim 1, SUN teaches a method of network communication for preventing a misalignment of a control resource set (CORESET) resource allocation for a resource block (RB) set, the method comprising (in general, see fig. 3 and corresponding paragraphs at least 55-62):
identifying an RB set of the plurality of RB sets that has a smallest number of available RBs (see at least para. 55-56, e.g. CORESET structure 305 and/or 330, and as an example, CORESET structure 305 may include a CORESET 310 in a bandwidth part (BWP) 315, and the CORESET 310 may include particular resource block (RB) groups that each include six RBs; in addition, CORESET structure 330 has a similar layout);
determining a CORESET resource allocation that fits entirely within the RB set of the plurality of RB sets that has the smallest number of available RBs (see at least para. 56 along with para. 58, e.g. CORESET 335 in RB set 0); and
configuring the UE with a CORESET that includes one or more copies of the CORESET resource allocation (see at least para. 58, e.g. CORESET 335 in RB set 0, RB set 2, and RB set 3).
SUN differs from the claim, in that, it does not specifically disclose [identifying a plurality of RB sets] for a user equipment (UE), which is well known in the art and commonly used for improving communication techniques for wireless communication devices.
Lee, for example, from the similar field of endeavor, teaches similar or known mechanism of [identifying a plurality of RB sets] for a user equipment (UE) (in general, see fig. 3 and corresponding paragraphs, in particular, see at least para. 55 along with para. 53, e.g. “…configuration 300 may be employed by the networks 100. In particular, BSs such as the BSs 105 and UEs such as the UEs 115 may communicate with each other using the configuration 300”), which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Lee into the method of SUN for improving communication techniques for wireless communication devices.

Regarding claim 21, SUN in view of Lee teaches each of the plurality of RB sets has a same number of available RBs.  (SUN, see at least para. 55, e.g. the CORESET 310 may include particular resource block (RB) groups that each include six RBs)

Regarding claim 22, SUN in view of Lee teaches identifying the RB set of the plurality of RB sets that has the smallest number of available RBs comprises identifying a zeroth RB set of the plurality of RB sets.  (SUN, see at least para. 56 along with para. 58, e.g. CORESET 335 in RB set 0)

Regarding claim 23, SUN in view of Lee teaches e a size of the CORESET resource in each of frequency domain monitoring occasions is equal to a size of a zeroth RB set.  (SUN, see at least para. 55 along with para. 58, e.g. the CORESET 310 may include particular resource block (RB) groups that each include six RBs)

Regarding claims 24, 25, 26, 27, these claims are rejected for the same reasoning as claims 1, 21, 22, and 23, respectively, except each of these claims is in apparatus claim format.
To be more specific, SUN in view of Lee also teaches a same or similar apparatus (SUN, see at least fig. 2), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claims 28, 29, 30, and 31, these claims are rejected for the same reasoning as claims 1, 21, 22, and 23, respectively, except each of these claims is in computer-readable medium claim format.
To be more specific, SUN in view of Lee also teaches a same or similar apparatus with computer-readable medium (SUN, see at least fig. 2), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Response to Arguments
Applicant's arguments filed 05/05/2022 have been fully considered.  Regarding newly amended and added independent claims 1, 24, and 28, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, corresponding dependent claims have also been rejected in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE F LAM whose telephone number is (571)270-7577. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465